United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-3800
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Western District of Missouri
Herman Jackson,                           *
                                          *    [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                            Submitted: July 7, 1999

                                Filed: July 27, 1999
                                    ___________

Before McMILLIAN, BRIGHT, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Herman Jackson appeals from the final judgment entered in the District Court1
for the Western District of Missouri resentencing him to 292 months imprisonment and
five years supervised release. The district court also declared that Jackson’s previously
imposed fine had been satisfied. For the reasons discussed below, we affirm the
sentence imposed by the district court.



      1
      The Honorable D. Brook Bartlett, Chief Judge, United States District Court for
the Western District of Missouri.
       After a jury convicted Jackson of conspiring to distribute cocaine base and the
district court sentenced him to 360 months imprisonment, five years supervised release,
and a $1,000 fine, we affirmed Jackson’s conviction and sentence on direct appeal.
See United States v. Jackson, 959 F.2d 81 (8th Cir.), cert. denied, 506 U.S. 852 (1992).
Later, we affirmed the judgment of the district court denying Jackson relief under 28
U.S.C. § 2255, but we directed a limited remand, noting the government’s concession
that Jackson’s sentence should be reconsidered in light of a retroactive amendment to
the Sentencing Guidelines which lowered the base offense level in drug cases involving
the amount of cocaine base attributed to Jackson. See Jackson v. United States, 108
F.3d 1382 (8th Cir. 1997) (table) (unpublished per curiam) (text in WESTLAW at 1997
WL 100833).

       The district court conducted a resentencing hearing in September 1998, during
which counsel for Jackson and the government requested that Jackson be sentenced at
the low end of the newly applicable Guidelines imprisonment range of 292-365 months,
given the district court’s prior determination that sentencing at the bottom of the
imprisonment range of 360 months to life was appropriate. Although the district court
noted that six kilograms of cocaine base (the amount attributed to Jackson) was not at
the low end of the revised drug table and thus did not lend support to a sentence at the
low end of the applicable Guidelines range, the district court nonetheless imposed a
prison term of 292 months. After Jackson timely filed a notice of appeal, we granted
his request to proceed pro se. Jackson has not, however, filed a brief, and the time for
him to do so has expired after three extensions. In any event, our review of the record,
including the brief tendered by former counsel pursuant to Anders v. California, 386
U.S. 738 (1967), has not uncovered a basis for reversal.

      Accordingly, we affirm the sentence imposed by the district court.




                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-